Citation Nr: 1745421	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-09 943	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder manifested by chronic stomach and rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1972 to June 1976 which service included service at Camp Lejeune from December 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this appeal has since been transferred to the RO in Detroit, Michigan.

In July 2016 the Veteran testified at a video hearing before the undersigned.   In November 2016 the Board, among other things, remanded the above issue for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A gastrointestinal disorder, diagnosed as jejunal angiomas, had their onset in service.


CONCLUSION OF LAW

A gastrointestinal disorder, diagnosed as jejunal angiomas, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified that service connection for a chronic gastrointestinal disorder is warranted because he has had a problem with chronic stomach and rectal bleeding since service.  He also testified that he believed his gastrointestinal disorder is due to the toxins in the water he was exposed to while stationed at Camp Lejeune.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Moreover, effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  82 Fed. Reg. 4184-4185 (Jan. 13, 2017). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The June 2017 VA examiner diagnosed the gastrointestinal disorder that was causing the Veteran's chronic rectal bleeding as jejunal angiomas.  The Board finds credible the Veteran's account of having recurrent stomach discomfort and rectal bleeding since service.  Here, in light of that lay evidence and the current diagnosis of jejunal angiomas, the Board finds that service connection is warranted for that disability.

In reaching this conclusion the Board has not overlooked the August 2011 and June 2017 VA examinations in which it was opined that the Veteran's gastrointestinal disorder was not due to his military service.  However, because symptoms of the gastrointestinal disorder, diagnosed as jejunal angiomas, are observable by a lay person, see Barr v. Nicholson, 21 Vet. App. 303 (2007), the Board finds that the question of whether a disability has continued since service is in equipoise and with granting the Veteran the benefit of any doubt in this matter the Board concludes that it has.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, granting the Veteran the benefit of the doubt, the Board concludes that his gastrointestinal disorder, diagnosed as jejunal angiomas, is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a gastrointestinal disorder, diagnosed as jejunal angiomas, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


